Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-7, 11, 13-15, 17, 18  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simin et al. (US 20170318632 A1) hereafter referred to as Simin.
In regard to claim 1 Simin teaches a light source assembly [see Fig. 5A-5B, Fig. 2 see paragraph 0061 “SSLS 43 with a monolithically integrated FET modulator 44 and other electrical components 46 according to an embodiment that corresponds with the circuit depicted in FIG. 2”] comprising: 
a cell, which including a transistor [“FET modulator T1 44 can include a gate electrode G, a source electrode S and a drain region D” “FET T1 can be formed on a portion of a surface of the recessed region 54”] including a drain region, and 
a light source comprising [“SSLS1 43 can include a n-type semiconductor layer 14, a p-type semiconductor layer 16 and a light generating structure 18 (e.g. a multi-quantum well) formed between the n-type semiconductor layer and the p-type semiconductor layer”] a first light source layer [14], a light-generating layer [18], and a second light source layer [16], 

    PNG
    media_image1.png
    362
    555
    media_image1.png
    Greyscale

the first light source layer comprising a first sidewall [see in Fig. 5A reproduced above ] and a second sidewall [see in Fig. 5A reproduced above] opposite to the first side, 
wherein the drain region of the transistor is in contact [see in Fig. 5A reproduced above see paragraph 0062 “drain region D of the FET T1 is coupled to the n-type side of the active p-n junction region of SSLS1” “FET modulator T1 44 can be monolithically connected in series with the SSLS1”]  with the first sidewall of the first light source layer and not in contact with the second sidewall of the first light source layer, and serves as a cathode [see above “n-type side”, see Fig. 5A-5B, Fig. 2] of the light source; and 
In Fig. 5, Simin  does not show “a plurality of cells, each of which” and a driving circuit configured to drive each of the plurality of cells.
However see Fig. 10, Fig. 11, see paragraph 0023, 0024 “an array of SSLSs having an integrated FET modulator connected to pulse driver circuits” “an array of SSLSs each having an integrated FET modulator connected to a pulse driver through a switch according to an embodiment”.
Thus it would be obvious to Simin to include the circuitry in Fig. 10, Fig. 11 i.e. to include “a plurality of cells, each of which” and a driving circuit configured to drive each of the plurality of cells.
Thus it would be obvious to combine the embodiments to arrive at the claimed invention.
The motivation is to use the array drivers of Simin to drive arrays of SSLS to produce more light, controllable as array.
In regard to claim 3 Simin teaches wherein:
the transistor further includes a source region [see Fig. 5A “FET modulator T1 44 can include a gate electrode G, a source electrode S and a drain region D” ] and an electrode aver the source region; and
the drain region of the transistor is free [see Fig. 5A “drain region D of the FET T1 is coupled to the n-type side of the active p-n junction region of SSLS1”] of an electrode.

Claim(s) 4, 8, 9, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simin in view of Krause (US 5753928 A) 
In regard to claim 4 Simin teaches an optical cell [see Fig. 5A-5B, Fig. 2 see paragraph 0061 “SSLS 43 with a monolithically integrated FET modulator 44 and other electrical components 46 according to an embodiment that corresponds with the circuit depicted in FIG. 2”] comprising:
a transistor [“FET modulator T1 44 can include a gate electrode G, a source electrode S and a drain region D” “FET T1 can be formed on a portion of a surface of the recessed region 54”] over a substrate [see substrate Fig. 5A] and including a drain region;
a light source [“SSLS1 43 can include a n-type semiconductor layer 14, a p-type semiconductor layer 16 and a light generating structure 18 (e.g. a multi-quantum well) formed between the n-type semiconductor layer and the p-type semiconductor layer”] over the substrate, coupled to the transistor [see in Fig. 5A reproduced above see paragraph 0062 “drain region D of the FET T1 is coupled to the n-type side of the active p-n junction region of SSLS1” “FET modulator T1 44 can be monolithically connected in series with the SSLS1”]  , configured to emit light [“light generating structure 18”], and comprising a first light source layer [14], a light-generating layer [18], and a second light source layer [16], 

    PNG
    media_image1.png
    362
    555
    media_image1.png
    Greyscale

the first light source layer comprising a first sidewall [see in Fig. 5A reproduced above ] and a second sidewall [see in Fig. 5A reproduced above ] opposite to the first sidewall, 
wherein the drain region of the transistor is in contact [see in Fig. 5A reproduced above see paragraph 0062 “drain region D of the FET T1 is coupled to the n-type side of the active p-n junction region of SSLS1” “FET modulator T1 44 can be monolithically connected in series with the SSLS1”] with the first sidewall of the first light  source layer and not in contact with the second sidewall of the first light source layer, and serves as a cathode [see above “n-type side”, see Fig. 5A-5B, Fig. 2] of the light source; and 
Simin does not teach that the optical cell is an optical sensor cell and an optical sensor over the substrate and configured to detect the light.
See Simin Fig. 13, Fig. 14 see paragraph 0084 “p-type contact 126 can have a transparent window 128 for transmitting light 130 emitted from the light generating structure 18 ”.
See Krause teaches an optical sensor cell [see Fig. 6 see column 3]  comprising: 
a light source [114 see “Monolithic emitter-detectors having vertically-coupled surfaces are shown in FIGS. 6-8. The first such device 110, in FIG. 6, has a substrate 112, an emitter 114, and a detector 116. The detector 116 can be physically or chemically grown on top of the emitter 114, the two being insulated from one another. The emitter 114 radiates through the detector 116 or through the substrate 112 if it is sufficiently transparent” ] over the substrate [112],  and configured to emit light [“emitter 114 radiates”], 
an optical sensor [“The detector in each of the configurations responds only to energy from the emitter received through the substrate or directly from an adjacent surface”  ] over the substrate and configured to detect the light.
See Fig. 9, Fig. 11 see interconnections of Krause. See Krause Fig. 17 example application, see background section “optical emitters with a provision for optical output (power or flux) control using optical feedback are configured as a discrete emitter and a discrete optical detector. Such devices can be used as sources in linear optical couplers, as accurately controlled optical sources for meteorology applications, and in medical and industrial applications for absorption and reflection measurements”, see summary “emitter could be fabricated from groups III-V or II-VI material and the detector from PN or PIN materials” i.e. in PIN the I is intrinsic and it is the middle.
Thus it would be obvious to modify Simin to include a sensor such as PN or PIN above the SSLS, as Krause teaches i.e. to include that the optical cell is an optical sensor cell and an optical sensor over the substrate and configured to detect the light.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain optical output (power or flux) control  for use in applications such as sources in linear optical couplers, as accurately controlled optical sources for meteorology applications, and in medical and industrial applications for absorption and reflection measurements.
In regard to claim 8 Simin and Krause as combined teaches  wherein the light source is between [see combination Krause the detector is above the SSLS light emitter, whereas the drain of T1 is near the bottom of the SSLS] the transistor and the optical sensor. 
In regard to claim 9 Simin and Krause as combined teaches  wherein the optical sensor includes a first optical sensor region [see combination Krause the detector is above the SSLS light emitter and “emitter could be fabricated from groups III-V or II-VI material and the detector from PN or PIN materials” i.e. in PIN the I is intrinsic and it is the middle, thus the “first optical sensor region” is the P or the N which is on the other side of the intrinsic from the SSLS] , and a second optical sensor region [in the PIN, this is either the P or the N which is on the same side of the intrinsic as the SSLS, or it is the intrinsic region itself (because intrinsic can be called as different conductivity type than P or N)] having a different conductivity type  than the first optical sensor region and disposed between [since the PIN is above the SSLS] the light source and the first optical sensor region.
In regard to claim 10 Simin and Krause as combined teaches wherein the optical sensor further includes an intrinsic optical sensor region [see claim 9 this is the intrinsic I of the PIN detector] over the substrate and the second optical sensor region is in [see claim 9 “second optical sensor region” can be the intrinsic region itself (because intrinsic can be called as different conductivity type than P or N)] the intrinsic optical sensor region.
In regard to claim 12 Simin and Krause as combined teaches further comprising an isolation region [see combination Krause the detector is above the SSLS light emitter,  see Krause see column 3 see insulation, “The detector 116 can be physically or chemically grown on top of the emitter 114, the two being insulated from one another”] over the substrate and between the light source and the optical sensor.

Claim(s) 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simin in view of Krause  
In regard to claim 16 Simin teaches [see Fig. 5A-5B, Fig. 2 see paragraph 0061 “SSLS 43 with a monolithically integrated FET modulator 44 and other electrical components 46 according to an embodiment that corresponds with the circuit depicted in FIG. 2”] a method comprising: 
forming a light source [“SSLS1 43 can include a n-type semiconductor layer 14, a p-type semiconductor layer 16 and a light generating structure 18 (e.g. a multi-quantum well) formed between the n-type semiconductor layer and the p-type semiconductor layer”] and a transistor [“FET modulator T1 44 can include a gate electrode G, a source electrode S and a drain region D” “FET T1 can be formed on a portion of a surface of the recessed region 54”] over a substrate [see substrate Fig. 5A], the transistor including a drain region, 
the light source including a first light source layer [14], a light-generating layer [18], and a second light source layer [16], 

    PNG
    media_image1.png
    362
    555
    media_image1.png
    Greyscale

the first light source layer comprising a first sidewall [see in Fig. 5A reproduced above ] and a second sidewall [see in Fig. 5A reproduced above ] opposite to the first  sidewall, and 
wherein the drain region of the transistor is in contact [see in Fig. 5A reproduced above see paragraph 0062 “drain region D of the FET T1 is coupled to the n-type side of the active p-n junction region of SSLS1” “FET modulator T1 44 can be monolithically connected in series with the SSLS1”] with the first sidewall of the first light source layer and not in contact with the second sidewall of the first light source layer and serves as a cathode [see above “n-type side”, see Fig. 5A-5B, Fig. 2] of the light source,
but Simin does not teach forming an optical sensor over the substrate after forming the light source. 
See Simin Fig. 13, Fig. 14 see paragraph 0084 “p-type contact 126 can have a transparent window 128 for transmitting light 130 emitted from the light generating structure 18 ”.
See Krause teaches an optical sensor cell [see Fig. 6 see column 3]  comprising: 
a light source [114 see “Monolithic emitter-detectors having vertically-coupled surfaces are shown in FIGS. 6-8. The first such device 110, in FIG. 6, has a substrate 112, an emitter 114, and a detector 116. The detector 116 can be physically or chemically grown on top of the emitter 114, the two being insulated from one another. The emitter 114 radiates through the detector 116 or through the substrate 112 if it is sufficiently transparent” ] over the substrate [112],  and configured to emit light [“emitter 114 radiates”], 
an optical sensor [“The detector in each of the configurations responds only to energy from the emitter received through the substrate or directly from an adjacent surface”  ] over the substrate and configured to detect the light.
See Fig. 9, Fig. 11 see interconnections of Krause. See Krause Fig. 17 example application, see background section “optical emitters with a provision for optical output (power or flux) control using optical feedback are configured as a discrete emitter and a discrete optical detector. Such devices can be used as sources in linear optical couplers, as accurately controlled optical sources for meteorology applications, and in medical and industrial applications for absorption and reflection measurements”, see summary “emitter could be fabricated from groups III-V or II-VI material and the detector from PN or PIN materials” i.e. in PIN the I is intrinsic and it is the middle.
Thus it would be obvious to modify Simin to include a sensor such as PN or PIN above the SSLS, as Krause teaches i.e. to include forming an optical sensor over the substrate after forming the light source.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain optical output (power or flux) control  for use in applications such as sources in linear optical couplers, as accurately controlled optical sources for meteorology applications, and in medical and industrial applications for absorption and reflection measurements.
In regard to claim 19 Simin and Krause as combined teaches  further comprising: 
forming a first optical sensor region [see combination Krause the detector is above the SSLS light emitter and “emitter could be fabricated from groups III-V or II-VI material and the detector from PN or PIN materials” i.e. in PIN the I is intrinsic and it is the middle, thus the “first optical sensor region” is the P or the N which is on the other side of the intrinsic from the SSLS] of the optical sensor over the substrate;and 
forming an intrinsic optical sensor region [this is the intrinsic of the PIN] of the optical sensor such that the intrinsic optical sensor region is between the light source and the first optical sensor region.
In regard to claim 20 Simin and Krause as combined teaches  further comprising: forming an intrinsic optical sensor region [see combination Krause the detector is above the SSLS light emitter and “emitter could be fabricated from groups III-V or II-VI material and the detector from PN or PIN materials” i.e. in PIN the I is intrinsic and it is the middle, thus the intrinsic is the intrinsic of the PIN] of the optical sensor over the substrate; and 
forming an isolation region [see combination Krause the detector is above the SSLS light emitter, see Krause see column 3 see insulation, “The detector 116 can be physically or chemically grown on top of the emitter 114, the two being insulated from one another”] between the light source and the intrinsic optical sensor region. 
Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner responds that the current rejection is based on Simin reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818